DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9, 12-16, 20, 21, 23, 26-30, 34, 35, 37, and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US Patent 4,169,911) in view of Kwag et al. (PGPub US 2017/0204519).
Regarding applicants’ claims 1, 16, and 30, Yoshida et al. disclose a porous carbon fiber material comprising cut carbon fibers, connected to each other by a binder at portions of the intersections of the fibers, where the cut carbon fibers may be oriented arbitrarily, and the material is coated with a metal (col. 1 lines 5-15, col. 3 line 66 - col. 4 line 2, col. 5 lines 6-25, col. 6 lines 10-13, and figures 1-2).  The have a plate-like shape for may be formed into a column or cylinder (col. 5 lines 61-68). Given that the material is capable of taking on, and maintaining, a desired shape, the material is considered to be dimensionally-stable.  Further given random orientation of fibers within the material, the material is non-woven and given shapes such as a cylinder or a plate, the material may be used as a covering and therefore may be a veil, thereby meeting the requirements of a dimensionally stable nonwoven veil.  As a conductive plate-like structure it is a conductive broad good and is capable of being used in the construction of aircraft and in protecting the aircraft from a lightning strike. 
Yoshida et al. further disclose the carbon fibers to be covered with a thin metal film (col. 6 lines 1-2), but do not appear to explicitly disclose the metal film to include a first metal coating comprising copper covering the bound fibers and the binder material, and a second metal coating comprising nickel covering the surface of the first metal coating where the first metal coating. However Kwag et al. disclose a plating process for a non-woven fabric, useful in the fields of electrical and electronic materials, where a non-woven carbon fiber material is plated with a layer of copper and layer of nickel (paragraph 0089).  The plating process allows continuous processes and provides high electrical conductivity while providing shortening of processing time, providing price competitiveness, and simplifying production facilities (paragraph 0014).  One of ordinary skill in the art before the effective filling date of the invention would have found it obvious to provide the porous carbon fiber material of Yoshida et al. with copper and nickel platings by the process of Kwag et al. in order to provide the material with excellent conductivity at reduced cost and without problems in mechanical properties (paragraph 0088).
With regards to the claimed requirement of a first coating which covers the carbon fibers and the binder materials, Yoshida et al. disclose a manufacturing process where the binder is distributed on a pile of cut fibers followed by a metal plating step (col. 6 lines 16-24).  Kwag et al. disclose that the fibers may comprise carbon fiber, glass fiber, aramid fiber, ceramic fiber, metal fiber, polyimide fiber, polybenzoxazole fiber, natural fiber, and combinations thereof (paragraph 0027-0028).  Given the diversity of materials on which the process of Kwag et al. is suitable for the deposition of the copper and nickel layers, and given plating of the material of Yoshida et al. after solidification of the binder material, one of ordinary skill in the art could reasonably expect the metal layers to be deposited on both the carbon fiber and binder material of Yoshida et al. 
Yoshida et al. do not appear to explicitly disclose the basis weight of the porous materials, the basis weight of the metal coatings, or the sheet resistance, however Yoshida disclose carbon fiber lengths of 2-50mm, carbon fiber diameters of 3-20µm, a porosity of 80-98%, and a metal coating thickness less than 10µm (col. 4 lines 3-25 & 54-65, and col. 5 lines 46-50).  Further Yoshida provide an exemplary material that uses a plate-like or mat-like materials having a basis weight of 30 g/m3 prior to plating.  One of ordinary skill before the effective filing date of the invention would have found it obvious to select from within the parameters disclosed by Yoshida et al. including those which result in a material having basis weights meeting applicants’ claimed requirements. With regards to the claimed sheet resistance, substantially identical materials are expected to have substantially identical properties. Given that both applicants and Yoshida et al. as modified by Kwag et al. suggest a porous carbon fiber structure comprising a binder, as well as, coating layers of copper and nickel, the modified material of Yoshida et al. would be expected to have properties substantially identical to applicants claimed broad good, including having a sheet resistance meeting applicants’ claimed requirement. 
Regarding applicants’ claim 2, absent a standard against with to judge a material to be acid or base resistant the materials of Yoshida et al. are considered to meet the requirements of being either, acid resistant, base resistance, or acid and base resistant.  A material such as an epoxy resin (col. 5 lines 5-7) will provide at least some resistance to an acid or a base and therefore meets the presently claimed requirement. 
Regarding applicants’ claims 6, 20, and 34, Kwag et al. disclose a process which provides uniform plating (paragraph 0053).  Given the disclosure of a uniform plating and that there is no evidence of record to suggest the plating would be deposited in a discontinuous manner, the copper and nickel platings are considered ‘completely cover’ the respective surfaces. 
Regarding applicants’ claims 7, 21, and 35, Kwag et al. disclose a nickel sulfamate-based electroplated nickel (paragraph 0047).
Regarding applicants’ claims 9, 12, 13-14, 23, 26-28, 37, and 40-42, given the use of substantially identical materials as discussed above with respect to claim 1, the modified material of Yoshida et al. would be expected to have substantially identical properties as applicants’ claimed broad good, as well as, would be expected to have be capable of a substantially identical use.  In the present case the substantially identical material of Yoshida et al. as midwifed by Kwag et al. would be expected to be capable of being able to withstand the claimed lightning requirements in an aircraft application. 
Regarding applicants’ claims 15, 29, and 43, Yoshida et al. do not appear to limit the width of the porous material, but disclose the material as useful as an electrode substrate, current collector, as a filter material, thermal radiator, and catalyst support as examples (col. 1 lines 5-15).  The discovery of workable dimension for the porous material with within the ordinary level of skill and routine experimentation.  One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select dimensions of the porous material based on engineering design considerations for the desired final product i.e. the amount of catalyst needed to sustain a particular flow rate or the amount of heat dissipation required for a particular thermal application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Adam Krupicka/Primary Examiner, Art Unit 1784